Title: To Thomas Jefferson from Georgia Legislature, 19 December 1808
From: Georgia Legislature
To: Jefferson, Thomas


                  
                     In Senate the 19th. December 1808
                  
                  Difficulties having arisen under different Constructions given to the treatys of Augusta with the Cherokee and Creek Indians and the treaty of New-York as it respects the district of country called & Known by the name of Waffords Settlement, which difficulties have been encreased by the running of the line called Hawkins line in a direct course from the Currohee mountain to one of the Southern Streams of the Oconee River, by which a number of our Citizens are excluded from the jurisdictional limits of the State of Georgia, Resolved by the Senate & House of Representatives of the State of Georgia in General Assembly met, that our Senators & Representatives in Congress, be & they are hereby respectfully requested to use their most earnest endeavours to bring about an explanation and adjustment of those difficulties so far as to embrace within the territorial boundary and Jurisdictional limits of this State, all the lands lying below the head branches or sources of the different Streams of the Oconee River by a line to be drawn from the point of demarkation on the top of the Currohee mountain, running thence in such direction with the ridge or Course of the high lands, terminating the head waters of the River Oconee round to the head of the most Southern Stream thereof in the Cherokee lands according to the true construction of the treaty of Augusta.
                  And whereas it is a matter of great importance to the People of this State as well as the People living in the Mississippi Territory to have a good road cut out from one Country to the other, Resolved that our Senators and Representatives in Congress be, and they are hereby respectfully requested to make use of the best means in their power to procure a road at least twenty feet wide to be cut out from the Seat of Government of this State, the best and most direct course to fort St. Stephens on the Tom or Don Bigby and from thence to the Town of Natches on the Mississippi, the expences of Cutting which as far as the boundary line of Georgia will be paid by this State.
                  Resolved, that authenticated Copies of the foregoing Resolutions be immediately forwarded to our Senators and Representatives in Congress.
                  Extract from the Journal
                  
                     Attest
                     Will. Robertson, Sectry
                     Henry Mitchell Presidt.
                     of Senate
                     In the House of Representatives
                     Read and concurred in
                     B. Whitaker,—Speaker
                     Attest
                     Hines Holt Clk
                     Executive Department Georgia
                     Milledgeville 21st. Decemr. 1808
                     Presented, read and approved of
                  
                  
                     Jared Irwin 
                     
                     Governr
                  
                  
                     Attest
                     Jas. Bozeman 
                     
                     Sectry
                  
               